DETAILED ACTION
Claims 1 and 3–5 are currently pending in this Office action.  Claim 2 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.
Concerning the 35 U.S.C. 103 rejection made over Tajima (JP 2015-168810 A, machine translation), pages 3–4 of the remarks acknowledge that Tajima [0055] teaches a viscosity average molecular weight (Mv) of each polycarbonate resins is 10,000 to 30,000, but argues that “Tajima does not suggest considering or adjusting a ratio of the viscosity average molecular weights when a recycled polycarbonate and virgin polycarbonate resin are used together.” This is unpersuasive because an express disclosure of the weight ratio is not necessary. Tajima [0062] already teaches a mixture of a virgin polycarbonate and a recycled polycarbonate.  From the Mv-values taught at [0055], one of ordinary skill in the art would reasonably understand the values apply to each polycarbonate resin therein and the calculated weight ratio of Mv of the recycled aromatic polycarbonate to non-recycled polycarbonate is about 0.3 to 3. Thus, one of ordinary skill in the art would reasonably find that Tajima teaches or suggests a Mv ratio of recycled polycarbonate to Mv of a polycarbonate that has not been recycled that overlaps the presently prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As before, page 4 relies on [0055] of the present specification to argue that “‘fluctuations in the quality in the case of use of a recycled aromatic polycarbonate resin are suppressed by adjusting the type and content of each component other than component (A) thereby to achieve an improved effect.”  This is unpersuasive because the cited section does not particularly discuss the effect of the ratio of the viscosity average molecular weight of claimed components (A) and (B) as yielding this result.  
Pages 4–5 rely upon the 37 CFR 1.132 declaration filed on 02/21/2022 to show “the importance of the recycled aromatic polycarbonate resin viscosity average molecular weight to the non-recycled aromatic polycarbonate viscosity average molecular weight.”  This is unpersuasive because Example 11 therein contains completely different components (A) and (B) than each of Working Examples 1–3, 5, and Comparative Example 1, and, so, does not provide a meaningful side-by-side comparison with each.  Component (B) in Example 11 is a mixture of polycarbonates.  It is unknown whether any apparent difference is due to the different polycarbonate (A), combination of polycarbonates in (B), or to the ratio of viscosity average molecular weights.
Pages 5–8 further rely upon Examples 1–5 and Comparatives Examples 1 and 2 of the Specification to demonstrate the “advantageous effect” of the invention of claim 1.  Even comparing the molecular weight ratio of Examples 1 and 3 with Comparative Example 1, the evidence relied upon is not reasonably commensurate in scope with the present claims.  It is unknown whether the observed results can be reasonably extrapolated over any components (A) and (B) over the entire claimed viscosity molecular weight (Mv) range of each polycarbonate and their claimed ratio, or, further, mixtures of (A) and (B) in other amounts.  A meaningful side-by-side comparison between Comparative Example 1 and Examples 2 and 3 is not possible because the compositions share neither the same polycarbonate (A) nor the same polycarbonate (B) in common.  Comparative Example 2 has a different Component (B) than Example 5.  A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  No such trend has been established here for the Mv-values of (A), (B), or the ratio of their Mv-values.
The claims consequently remain obvious over Tajima set forth previously and as reiterated below.

Claim Rejections - 35 USC § 103
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (JP 2015-168810 A, machine translation).
	With respect to claim 1, Tajima at claim 1 discloses a polycarbonate resin composition containing 100 parts by mass (pbm) of polycarbonate resin (A), 10 to 100 pbm of carbon fiber (B), and 10 to 50 pbm of glass fiber (C). [0014] teaches that aromatic polycarbonates are preferred as polycarbonate (A) because they provide advantageous heat resistance, mechanical properties, and electrical properties.  [0062] explains that polycarbonate resin (A) contains 80 mass percent or less of a recycled polycarbonate. Thus, the corresponding amount of non-recycled polycarbonate is about 20 mass percent or more relative to total polycarbonate (A). The viscosity average molecular weight (Mv) of (A) is 10,000 to 30,000 according to [0055], which one of ordinary skill in the art would reasonably understand applies to each polycarbonate resin therein. The weight ratio of Mv of the recycled aromatic polycarbonate to non-recycled polycarbonate is about 0.3 to 3, since each of the polycarbonate resins has a viscosity average molecular weight of polycarbonate resin (A) is 10,000 to 30,000. [0064]-[0065] discloses that carbon fiber (B) is surface-treated with a polyamide-based, polyurethane-based, or epoxy-based sizing agent, and (B) is preferably present in a narrower amount of 20 to 65 pbm. [0091] discloses that the composition contains 0.01 to 2 pbm of polytetrafluoroethylene; and 5 and 30 pbm or less of phosphate flame retardant per 100 pbm of (A). Glass fiber (C) is a reinforcing material or stabilizer, since [0066], [0068] explain that it improves mechanical strength and thermal stability of the composition.
	Tajima differs from the present claim only because it discloses contents of recycled and non-recycled aromatic polycarbonate, polyamide surface-treated carbon fibers (C), phosphate compound (D), and fluorine compound (E) that substantially overlap that presently claimed.

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Tajima teaches a composition comprising recycled aromatic polycarbonate, a non-
recycled aromatic polycarbonate, surface-treated carbon fibers (C), phosphate compound (D), and
fluorine compound (E) in amounts that substantially overlap the presently claimed ranges for each, it
would have been obvious to a person having ordinary skill in the art before the effective filing date of the
claimed invention to prepare a composition as claimed.
	With respect to claim 3, Tajima at [0062] explains that polycarbonate resin (A) is suitably a
recycled polycarbonate, such as one recycled from a water bottle, an optical disk, building materials, an
automobile headlamp lens, and vehicle light guide plate.
	With respect to claim 4, Tajima at claim 4 discloses a molded article obtained by molding the
composition therein.
	With respect to claim 5, Tajima at [0055] teaches that the Mv of polycarbonate resin (A) is 10,000
to 30,000, which applies to each of the recycled and the non-recycled polycarbonate resins of (A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763